       Case 1:19-cv-00672-RA-JLC Document 61
                                          60 Filed 06/16/20
                                                   06/15/20 Page 1 of 18



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
William C. Wright (WW 2213)
bwright@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone: (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,
                                                    CIVIL ACTION No.
 Plaintiff                                            19-cv-672 (RA)

 v.
                                                       AMENDED
 5HK5584,      6-24277,       92PPL028,               [PROPOSED]
 2013BRANDSELLER,         2016MELODY,          FINAL DEFAULT JUDGMENT
 0946384,    AIAB_8-6,       AIPING183,       AND PERMANENT INJUNCTION
 ARMEE_LEO_9, BESTWISH1970, CFF7995,                    ORDER
 CHUANLIANG2018,        CREATIVE*LIFE,
 CS58865, CUTIELANDS, DALIBAIZU10-5,
 DALIGUANG2017_0,          DEARPANDA,
 DENGSHOUJUAN88_8,       DONGNLIAN_0,
 DREAMYFASHION18,         EASILY-EASY,
     Case 1:19-cv-00672-RA-JLC Document 61
                                        60 Filed 06/16/20
                                                 06/15/20 Page 2 of 18



EBTANGZONG-1, EKN-78, ERF4FG8_CD4,
FASHION1801, FRIEND-2-STORE, FYJ321,
FYJX9947, GABINGOUT, GOGOCOME-ON,
GOODBOWMANBAP, HAOYUSHANGLING-
11,   HAPPY**JOURNEY,       HEBINGAA,
HHYHBB01_5,         HIFIVE_CLOTHING,
HONGHONGHUOHUO-2018, KHHETEHSN,
KINGWEN20185,    KKE128,    LACE-WIG,
LEMON_COS, LIMINULS, LINWIWI0118,
LJ889SK,    LUOPX6811,     LYBKK_120,
LZD9850247, MA_ZHIMEI988, MEIMEI6888,
MENG5668, MERB1144, MINDARY_ANDY,
MIXWAY168,      MONKEY-BACKPACK8,
MUALIEXPRESS, OLM_50, OUTDOOR-
SPORT5,
PROJECTZEROCLOTHINGSTORE2,
QIN0823,     QINGQI99,       QKMY123,
QUEEN.ZONE,               RONGYA2016,
RUOQDONGREN,                  SBASON,
SFWOFMTIANTIAN966288,
SHOE_SPECIALTY_STORES,        SHUIICE,
SHUTING8889995,        SIMPLEBUY2588,
SNIPER.SHOP,               SUICHENGL,
SUNSHINE_XJT,    TIMO683,    TING6669,
TOOBES1,     VD88FFS636,     VINTAGE-
FASHION-STORE,              VODW1274,
WAIYINTS_0,     WANGMENGRAPTORS,
WANGWEI2017,                WENXIA51,
WHOLESALMARKE-0,       WMF19641105_7,
WUGUODONG308_9,               WWN_98,
XIAOJIENEWLOVE2018,      XIAOQYANGQ,
XIEXIANZHOU19819,           XMCB-9988,
XWZX2018,        YAXONGTHEMALE10,
YL941014-8, YUNENGHUI18, YUYU_68,
ZLLLWIN2 and ZYF51930,

Defendants
    Case 1:19-cv-00672-RA-JLC Document 61
                                       60 Filed 06/16/20
                                                06/15/20 Page 3 of 18



                                     GLOSSARY

   Term                                Definition                            Docket Entry
                                                                               Number
Plaintiff or   Off-White LLC                                                     N/A
“Off-White”
Defendants     5hk5584,      6-24277,      92ppl028,      2013brandseller,       N/A
               2016melody, 0946384, aiab_8-6, aiping183, armee_leo_9,
               bestwish1970, cff7995, chuanliang2018, creative*life,
               cs58865, cutielands, dalibaizu10-5, daliguang2017_0,
               dearpanda,         dengshoujuan88_8,          dongnlian_0,
               dreamyfashion18, easily-easy, ebtangzong-1, ekn-78,
               erf4fg8_cd4, fashion1801, friend-2-store, fyj321,
               fyjx9947, gabingout, gogocome-on, goodbowmanbap,
               haoyushangling-11,        happy**journey,         hebingaa,
               hhyhbb01_5, hifive_clothing, honghonghuohuo-2018,
               khhetehsn, kingwen20185, kke128, lace-wig, lemon_cos,
               liminuls, linwiwi0118, lj889sk, luopx6811, lybkk_120,
               lzd9850247, ma_zhimei988, meimei6888, meng5668,
               merb1144,      mindary_andy,      mixway168,       monkey-
               backpack8, mualiexpress, olm_50, outdoor-sport5,
               projectzeroclothingstore2, qin0823, qingqi99, qkmy123,
               queen.zone,      rongya2016,      ruoqdongren,      sbason,
               sfwofmtiantian966288, shoe_specialty_stores, shuiice,
               shuting8889995, simplebuy2588, sniper.shop, suichengl,
               sunshine_xjt, timo683, ting6669, toobes1, vd88ffs636,
               vintage-fashion-store,        vodw1274,         waiyints_0,
               wangmengraptors,           wangwei2017,           wenxia51,
               wholesalmarke-0, wmf19641105_7, wuguodong308_9,
               wwn_98,           xiaojienewlove2018,          xiaoqyangq,
               xiexianzhou19819,           xmcb-9988,           xwzx2018,
               yaxongthemale10, yl941014-8, yunenghui18, yuyu_68,
               zlllwin2 and zyf51930
Defaulting     5hk5584,      6-24277,      92ppl028,      2013brandseller,       N/A
Defendants     2016melody, 0946384, aiab_8-6, aiping183, armee_leo_9,
               bestwish1970, cff7995, chuanliang2018, creative*life,
               cs58865, cutielands, dalibaizu10-5, daliguang2017_0,
               dengshoujuan88_8,       dongnlian_0,     dreamyfashion18,
               easily-easy,    ebtangzong-1,      ekn-78,     erf4fg8_cd4,
               fashion1801, friend-2-store, fyj321, fyjx9947, gabingout,
               gogocome-on, goodbowmanbap, haoyushangling-11,
               happy**journey, hebingaa, hhyhbb01_5, hifive_clothing,
               honghonghuohuo-2018,         khhetehsn,     kingwen20185,
               kke128, lace-wig, lemon_cos, liminuls, linwiwi0118,
               lj889sk,     luopx6811,        lybkk_120,      lzd9850247,
               ma_zhimei988, meimei6888, meng5668, merb1144,


                                            i
    Case 1:19-cv-00672-RA-JLC Document 61
                                       60 Filed 06/16/20
                                                06/15/20 Page 4 of 18



             mindary_andy,        mixway168,         monkey-backpack8,
             mualiexpress, olm_50, outdoor-sport5, qin0823, qingqi99,
             qkmy123, queen.zone, rongya2016, ruoqdongren, sbason,
             sfwofmtiantian966288, shoe_specialty_stores, shuiice,
             shuting8889995, simplebuy2588, sniper.shop, suichengl,
             sunshine_xjt, timo683, ting6669, toobes1, vd88ffs636,
             vintage-fashion-store,        vodw1274,          waiyints_0,
             wangmengraptors,            wangwei2017,          wenxia51,
             wholesalmarke-0, wmf19641105_7, wuguodong308_9,
             wwn_98,           xiaojienewlove2018,           xiaoqyangq,
             xiexianzhou19819,            xmcb-9988,          xwzx2018,
             yaxongthemale10, yl941014-8, yunenghui18, yuyu_68,
             zlllwin2 and zyf51930
eBay         eBay.com, a San Jose, California-based online marketplace       N/A
             and e-commerce platform owned by eBay Inc., a Delaware
             corporation, that allows manufacturers and other third-
             party merchants, like Defendants, to advertise, distribute,
             offer for sale and/or sell in what it characterizes as either
             auction-style or fixed-price formats and ship their retail
             products, which, upon information and belief, originate
             from China, among other locations, directly to consumers
             worldwide and specifically to consumers residing in the
             U.S., including in New York
Complaint    Plaintiff’s Complaint filed on January 23, 2019                  10
Application  Plaintiff’s Ex Parte Application for: 1) a temporary            15-19
             restraining order; 2) an order restraining assets and
             Merchant Storefronts (as defined infra); 3) an order to
             show cause why a preliminary injunction should not issue;
             4) an order authorizing bifurcated and alternative service
             and 5) an order authorizing expedited discovery filed on
             January 23, 2019
Abloh Dec.   Declaration of Virgil Abloh in Support of Plaintiff’s            18
             Application
Brennan Dec. Declaration of Mary Kate Brennan in Support of Plaintiff’s       19
             Application
TRO          1) Temporary Restraining Order; 2) Order Restraining             20
             Assets and Merchant Storefronts; 3) Order to Show Cause
             Why a Preliminary Injunction Should Not Issue; 4) Order
             Authorizing Bifurcated and Alternative Service; and 5)
             Order Authorizing Expedited Discovery entered on
             January 24, 2019
PI Show      February 13, 2019 hearing to show cause why a                   N/A
Cause        preliminary injunction should not issue
Hearing
PI Order     February 19, 2019 Preliminary Injunction Order                  23
Off-White    U.S. Trademark Registration No. 5,119,602 for “OFF              N/A

                                            ii
   Case 1:19-cv-00672-RA-JLC Document 61
                                      60 Filed 06/16/20
                                               06/15/20 Page 5 of 18



Marks       WHITE” for a variety of goods in Class 25 with a
            constructive date of first use of January 25, 2012 (the “Off
            White Word Mark Registration”), U.S. Trademark


            Registration of         , U.S. Trademark Registration No.
            5,150,712, for a variety of goods in Class 18 and Class 25
            (the “Off-White Horizontal Diagonal Mark Registration”),




            U.S. Trademark Registration of          , U.S. Trademark
            Registration No. 5,307,806, for a variety of goods in Class
            18 and Class 25 (the “Off-White Vertical Diagonal Mark
            Registration”) (collectively, the “Off-White Diagonal
            Mark Registrations”), U.S. Trademark Registration for



                       , U.S. Trademark Registration No. 5,387,983, for
            a variety of goods in Class 25 (the “Off-White Arrow Mark
            Registration”), U.S. Trademark Registration No. 5,572,836
            for “Off White C/O Virgil Abloh” for a variety of goods in
            Class 25 (the “Off-White C/O Virgil Abloh Word Mark



            Registration”), U.S. Trademark Registration of           ,
            U.S. Registration No. 5,445,222 for a variety of goods in
            Class 25 (the “Off-White Arrow Mark with Horizontal Bar
            Registration”), U.S. Trademark Serial Application No.



            88/080,002 for           for a variety of goods in Class
            25 (the “Off-White Arrow Mark with Leaves
            Application”), U.S. Trademark Serial Application No.



            88/041,456 for         , for a variety of goods in Class 18
            and Class 25 (the “Off-White Red Zip Tie Application”),
            U.S. Trademark Serial Application No. 88/247,568 for



                       , for a variety of goods in Class 09 and Class 25

                                         iii
    Case 1:19-cv-00672-RA-JLC Document 61
                                       60 Filed 06/16/20
                                                06/15/20 Page 6 of 18



               (the “Off-White Off Off Application”) and U.S. Trademark



               Serial Application No. 87/913,823 for                  , for a
               variety of goods in Class 25
Counterfeit    Products bearing or used in connection with the Off-White        N/A
Products or    Marks, and/or products in packaging and/or containing
Infringing     labels bearing the Off-White Marks, and/or bearing or used
Products       in connection with marks that are confusingly similar to the
               Off-White Marks and/or products that are identical or
               confusingly similar to the Off-White Products
User           Any and all websites, any and all accounts with online           N/A
Accounts       marketplace platforms such as eBay.com, as well as any
               and all as yet undiscovered accounts with additional online
               marketplace platforms held by or associated with
               Defendants, their respective officers, employees, agents,
               servants and all other persons in active concert with any of
               them
Merchant       Any and all User Accounts through which Defendants,              N/A
Storefronts    their respective officers, employees, agents, servants and
               all persons in active concert or participation with any of
               them operate storefronts to manufacture, import, export,
               advertise, market, promote, distribute, display, offer for
               sale, sell and/or otherwise deal in products, including
               Counterfeit Products, which are held by or associated with
               Defendants, their respective officers, employees, agents,
               servants and all persons in active concert or participation
               with any of them
Defendants’    All money, securities or other property or assets of             N/A
Assets         Defendants (whether said assets are located in the U.S. or
               abroad)
Defendants’    Financial accounts associated with or utilized by any            N/A
Financial      Defendants or any Defendants’ User Accounts or Merchant
Accounts       Storefront(s) (whether said account is located in the U.S. or
               abroad)
Financial      Any banks, financial institutions, credit card companies         N/A
Institutions   and payment processing agencies, such as eBay, PayPal
               Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
               Global Solutions, Inc. (“PingPong”), and other companies
               or agencies that engage in the processing or transfer of
               money and/or real or personal property of Defendants
Third Party    Online platforms, including, without limitation, those           N/A
Service        owned and operated, directly or indirectly by eBay, as well
Providers      as any and all as yet undiscovered online marketplace
               platforms and/or entities through which Defendants, their
               respective officers, employees, agents, servants and all
                                             iv
    Case 1:19-cv-00672-RA-JLC Document 61
                                       60 Filed 06/16/20
                                                06/15/20 Page 7 of 18



              persons in active concert or participation with any of them
              manufacture, import, export, advertise, market, promote,
              distribute, offer for sale, sell and/or otherwise deal in
              Counterfeit Products which are hereinafter identified as a
              result of any order entered in this action, or otherwise
Plaintiff’s   Plaintiff’s Motion for Default Judgment and a Permanent       35-38
Motion for    Injunction Against Defaulting Defendants filed on July 30,
Default       2019
Judgment
Yamali Aff.   Affidavit of Danielle S. Yamali in Support of Plaintiff’s      36
              Motion for Default Judgment
eBay          The supplemental report identifying Defendants’ Item          N/A
Discovery     Number, Seller Id, Seller Login Id, Auction Start Date,
              Auction End Date, Quantity Available, Quantity Sold,
              GMV USD and Auction Title for the Counterfeit Products,
              provided by counsel for eBay to Plaintiff’s counsel
              pursuant to the expedited discovery ordered in both the
              TRO and PI Order




                                          v
        Case 1:19-cv-00672-RA-JLC Document 61
                                           60 Filed 06/16/20
                                                    06/15/20 Page 8 of 18



        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants’ unauthorized use of Plaintiff’s Off-White Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Danielle S.

Yamali in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,

    the Court finds such an award to be reasonable and Plaintiff is awarded statutory damages


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
   Case 1:19-cv-00672-RA-JLC Document 61
                                      60 Filed 06/16/20
                                               06/15/20 Page 9 of 18



against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the

Lanham Act as follows (“Defaulting Defendants’ Individual Damages Award”), plus post-

judgment interest, for a total of Twenty-Two Million Four Hundred Thousand Dollars

($22,400,000.00), as follows:

                    DEFAULTING               STATUTORY DAMAGES
                    DEFENDANT

             2013brandseller                       $100,000.00
             haoyushangling-11                     $100,000.00
             lj889sk                               $100,000.00
             easily-easy                           $100,000.00
             yuyu_68                               $100,000.00
             luopx6811                             $100,000.00
             wangmengraptors                       $100,000.00
             hhyhbb01_5                            $100,000.00
             xiaojienewlove2018                    $100,000.00
             zyf51930                              $100,000.00
             ekn-78                                $100,000.00
             vintage-fashion-store                 $100,000.00
             wwn_98                                $100,000.00
             rongya2016                            $100,000.00
             946384                                $100,000.00
             shuiice                               $100,000.00
             yaxongthemale10                       $100,000.00
             cs58865                               $100,000.00
             dengshoujuan88_8                      $100,000.00
             lemon_cos                             $100,000.00
             sfwofmtiantian966288                  $100,000.00
             gabingout                             $100,000.00
             5hk5584                               $100,000.00
             waiyints_0                            $100,000.00
             ruoqdongren                           $100,000.00
             meng5668                              $100,000.00
             dongnlian_0                           $100,000.00
             vd88ffs636                            $100,000.00
             vodw1274                              $100,000.00
             meimei6888                            $100,000.00

                                         2
Case 1:19-cv-00672-RA-JLC Document 61
                                   60 Filed 06/16/20
                                            06/15/20 Page 10 of 18



        qkmy123                         $100,000.00
        wenxia51                        $100,000.00
        xiexianzhou19819                $100,000.00
        olm_50                          $100,000.00
        simplebuy2588                   $100,000.00
        merb1144                        $100,000.00
        daliguang2017_0                 $100,000.00
        ma_zhimei988                    $100,000.00
        aiping183                       $100,000.00
        fyjx9947                        $100,000.00
        timo683                         $100,000.00
        xiaoqyangq                      $100,000.00
        qin0823                         $100,000.00
        dalibaizu10-5                   $100,000.00
        wuguodong308_9                  $100,000.00
        erf4fg8_cd4                     $100,000.00
        goodbowmanbap                   $100,000.00
        wangwei2017                     $100,000.00
        lace-wig                        $100,000.00
        xwzx2018                        $100,000.00
        ting6669                        $100,000.00
        mualiexpress                    $100,000.00
        shoe_specialty_stores           $100,000.00
        happy**journey                  $100,000.00
        armee_leo_9                     $200,000.00
        hifive_clothing                 $200,000.00
        honghonghuohuo-2018             $200,000.00
        qingqi99                        $200,000.00
        aiab_8-6                        $200,000.00
        friend-2-store                  $200,000.00
        92ppl028                        $200,000.00
        khhetehsn                       $200,000.00
        suichengl                       $200,000.00
        yl941014-8                      $200,000.00
        creative*life                   $200,000.00
        liminuls                        $200,000.00
        mixway168                       $200,000.00
        zlllwin2                        $200,000.00
        bestwish1970                    $300,000.00


                                3
    Case 1:19-cv-00672-RA-JLC Document 61
                                       60 Filed 06/16/20
                                                06/15/20 Page 11 of 18



                shuting8889995                            $300,000.00
                lybkk_120                                 $300,000.00
                ebtangzong-1                              $300,000.00
                sbason                                    $300,000.00
                kingwen20185                              $300,000.00
                queen.zone                                $300,000.00
                cff7995                                   $300,000.00
                6-24277                                   $300,000.00
                outdoor-sport5                            $300,000.00
                fyj321                                    $300,000.00
                mindary_andy                              $300,000.00
                sunshine_xjt                              $300,000.00
                toobes1                                   $300,000.00
                wholesalmarke-0                           $300,000.00
                monkey-backpack8                          $300,000.00
                cutielands                                $300,000.00
                wmf19641105_7                             $300,000.00
                xmcb-9988                                 $400,000.00
                lzd9850247                                $400,000.00
                chuanliang2018                            $400,000.00
                kke128                                    $400,000.00
                yunenghui18                               $400,000.00
                hebingaa                                  $400,000.00
                fashion1801                               $400,000.00
                2016melody                                $750,000.00
                dreamyfashion18                           $750,000.00
                gogocome-on                              $1,000,000.00
                linwiwi0118                              $1,500,000.00
                sniper.shop                              $2,000,000.00


                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

                                               4
Case 1:19-cv-00672-RA-JLC Document 61
                                   60 Filed 06/16/20
                                            06/15/20 Page 12 of 18



A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

   displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

   or any other products bearing the Off-White Marks and/or marks that are confusingly

   similar to, identical to and constitute a counterfeiting and/or infringement of the Off

   White Marks;

B. directly or indirectly infringing in any manner Plaintiff’s Off-White Marks;

C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Off-

   White Marks to identify any goods or services not authorized by Plaintiff;

D. using any of Plaintiff’s Off-White Marks or any other marks that are confusingly

   similar to the Off-White Marks on or in connection with the manufacturing, importing,

   exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

   selling and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:



                                         5
      Case 1:19-cv-00672-RA-JLC Document 61
                                         60 Filed 06/16/20
                                                  06/15/20 Page 13 of 18



                i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

                ii. Defaulting Defendants’ Assets; and

                iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                    distribution, display, offering for sale and/or sale of Counterfeit Products by

                    Defaulting Defendants and by their respective officers, employees, agents,

                    servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

             and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

             means of importation, exportation, advertising, marketing, promotion, distribution,

             display, offering for sale and/or sale of Counterfeit Products for the purposes of

             circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Off-White Marks, or

     bear any marks that are confusingly similar to the Off-White Marks pursuant to 15 U.S.C. §

     1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

             any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

             Financial Accounts until further ordered by this Court;



                                                  6
       Case 1:19-cv-00672-RA-JLC Document 61
                                          60 Filed 06/16/20
                                                   06/15/20 Page 14 of 18



        B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records, documents

            or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

            Defaulting Defendants’ Financial Accounts;

        C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants’ User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.

                  IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

     64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

     York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

     ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

     enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

     Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

     Defaulting Defendants’ Individual Damages Award, hereby released and transferred to



                                                   7
     Case 1:19-cv-00672-RA-JLC Document 61
                                        60 Filed 06/16/20
                                                 06/15/20 Page 15 of 18



  Plaintiff as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

  Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by

  the Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business

  days following the service of this Order, and upon receipt by Plaintiff’s counsel of such

  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,

  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the

  Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff’s request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s

  Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and



                                               8
     Case 1:19-cv-00672-RA-JLC Document 61
                                        60 Filed 06/16/20
                                                 06/15/20 Page 16 of 18



3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

  Defaulting Defendants’ Individual Damages Award owed to them by any Defaulting

  Defendant under this Order, in the event that Plaintiff discovers new and/or additional

  Defaulting Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or

  Defaulting Defendants’ Financial Accounts (whether said account is located in the U.S. or

  abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

  Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

  Order on any Financial Institutions controlling or otherwise holding such Defaulting

  Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

  (“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

  Accounts”);

     A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

         Additional Assets and/or Financial Accounts shall immediately locate Defaulting

         Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

         Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

         Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

     B. After twenty (20) business days following the service of this Order on Financial

         Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

         Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets



                                              9
      Case 1:19-cv-00672-RA-JLC Document 61
                                         60 Filed 06/16/20
                                                  06/15/20 Page 17 of 18



           and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

           Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

           Damages Award, unless Defaulting Defendant has filed with this Court and served

           upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

           be exempted from this Order.

                                    V.    Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with the action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.




                                                10
     Case 1:19-cv-00672-RA-JLC Document 61
                                        60 Filed 06/16/20
                                                 06/15/20 Page 18 of 18



SO ORDERED.

             16
SIGNED this _____ day of ____________,
                              June     2020, at _______ __.m.


                                               _________________________________
                                               HON. RONNIE ABRAMS
                                               UNITED STATES DISTRICT JUDGE




                                          11
